    1:12-cv-01343-JBM # 159-1 Page 1 of 13                                         E-FILED
Case: 15-2830    Document: 00713355268             Tuesday, 22 January,
                                           Filed: 01/22/2019      Pages: 2019
                                                                            13 11:23:01 AM
                                                             Clerk, U.S. District Court, ILCD




                                          In the

               United States Court of Appeals
                            For the Seventh Circuit
                                ____________________
          No. 15-2830
          MICHAEL N. THOMAS,
                                                            Plaintiff-Appellant,
                                            v.

          RAYMOND ANDERSON, et al.,
                                                         Defendants-Appellees.
                                ____________________

                        Appeal from the United States District Court
                             for the Central District of Illinois.
                         No. 12-C-1343 — Joe Billy McDade, Judge.
                                ____________________

            ARGUED FEBRUARY 7, 2018 — DECIDED NOVEMBER 14, 2018
                          ____________________

             Before BAUER, ROVNER, and SYKES, Circuit Judges.
              SYKES, Circuit Judge. Michael Thomas, an Illinois prisoner
          formerly confined at Hill Correctional Center, alleged that
          prison guards attacked him with excessive force and that the
          beating and subsequent disciplinary proceedings were in
          retaliation for lawsuits and grievances he filed. He sued the
          guards and other prison officials seeking damages under
          42 U.S.C. § 1983. In the course of pretrial proceedings, the
          district judge required the parties to stipulate to the events
    1:12-cv-01343-JBM # 159-1 Page 2 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019               Pages: 13




         2                                                 No. 15-2830

         preceding the attack and ruled that certain inmate witnesses
         must appear, if at all, by video conference. The judge also
         declined Thomas’s request for recruited counsel, determin-
         ing that he was competent to litigate the suit pro se. At trial
         the judge entered judgment as a matter of law for the de-
         fendants on all claims except those asserting excessive force
         by two officers. The jury decided those claims against
         Thomas.
             On appeal Thomas contests the judge’s evidentiary rul-
         ings, the decision not to recruit counsel, and the partial
         judgment for the defendants as a matter of law. Because
         Thomas’s trial testimony allowed for a permissible inference
         of retaliation, the judge should not have taken the retaliation
         claims from the jury. We reverse the judgment on those
         claims. In all other respects, we affirm.
                                I. Background
             Thomas’s lawsuit centers on an altercation that occurred
         on March 24, 2011, at Hill Correctional. Thomas alleged that
         two prison guards, Raymond Anderson and Richard
         Cochran, attacked him and that a third guard, Roger
         Fitchpatrick, failed to intervene to stop the attack, all in
         violation of his rights under the Eighth Amendment. He also
         claimed that the officers violated the First Amendment by
         retaliating against him for his past grievances and lawsuits:
         Anderson, Cochran, and Fitchpatrick by assaulting him (or
         failing to intervene); Anderson and Cochran by issuing
         phony disciplinary charges after the attack; and two hearing
         officers, Cornealious Sanders and Scott Bailey, by finding
         him guilty of the charges knowing that they were baseless.
    1:12-cv-01343-JBM # 159-1 Page 3 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019                Pages: 13




         No. 15-2830                                                   3

              At trial Thomas testified to his version of the events on
         March 24 and the disciplinary proceeding that followed. He
         testified that on the morning of March 24, he was showering
         before the morning lockup when Officers Anderson,
         Cochran, and Fitchpatrick saw him and signaled—seven or
         eight minutes early—that all inmates must immediately
         return to their cells. Thomas hurried, still soapy and partial-
         ly undressed, to return to his cell. Cochran slammed the cell
         door shut before Thomas could enter, but the door bounced
         open and he managed to slip inside. Anderson, Cochran,
         and Fitchpatrick followed, and Anderson told Cochran to
         “write that MF’er a ticket” for refusing to enter his cell after
         the lockup signal. When Thomas protested, Cochran cor-
         nered him, cursing and screaming. Anderson then rebuked
         Thomas, saying, “You should have thought about that
         before you made all of [your] complaints about me and
         filing grievances about me in the prison.” Thomas had
         previously filed grievances complaining that Anderson had
         (among other things) threatened to retaliate against him for
         notifying prison administrators, legislators, and government
         officials of problems at Hill, including safety and sanitation.
         Cochran told him that he “didn’t like inmates who tried to
         get staff in trouble.”
             Thomas testified that after the officers entered his cell,
         Cochran handcuffed him and Fitchpatrick ordered his
         cellmate to leave. Anderson then directed Cochran to teach
         Thomas how to keep his “mouth closed and to not make the
         staff upset.” Cochran pushed Thomas to the ground and
         punched him while a second guard “yanked” him. Thomas
         told the jury that this second guard must have been
         Anderson because he could see Fitchpatrick standing back
         “egging them on.” The three guards then pulled Thomas
    1:12-cv-01343-JBM # 159-1 Page 4 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019               Pages: 13




         4                                                 No. 15-2830

         from his cell and threw him against the corridor walls before
         sending him to the segregation unit.
             The defendants disputed Thomas’s version of events,
         denying that they used excessive force against him.
         Anderson and Cochran testified that Thomas resisted the
         lockup and shouted racial epithets. Cochran acknowledged
         that he handcuffed Thomas but denied using excessive force
         in doing so. Fitchpatrick echoed that Thomas had been
         shouting and swearing, and he too denied that Cochran used
         undue force. Anderson testified that he told Fitchpatrick that
         he did not want anything to do with Thomas because of his
         previous grievances against him. Fitchpatrick admitted
         knowing that Thomas had filed grievances against
         Anderson; Cochran testified that he did not know about the
         grievances.
             Disciplinary proceedings against Thomas followed this
         incident. Cochran wrote Thomas up for resisting the lockup,
         making threats, being insolent, and disobeying a direct
         order. Officers Bailey and Sanders conducted the discipli-
         nary hearing on these charges; the parties disagree about
         what happened. According to Thomas, Bailey and Sanders
         told him that “their hands were tied” and they “couldn’t”
         exonerate him. He testified that Sanders mentioned that he
         was about to retire and did not want trouble, and Bailey said
         that Thomas “shouldn’t have been making complaints about
         the prison” if he did not want “to be in a situation like” this
         one. Sanders denied saying that he found Thomas guilty
         because his “hands were tied” or that Thomas should not file
         grievances. Likewise, Bailey denied warning Thomas against
         complaining about prison employees. Thomas was found
         guilty of the rules violations and received a month in segre-
    1:12-cv-01343-JBM # 159-1 Page 5 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019               Pages: 13




         No. 15-2830                                                  5

         gation and then spent three months assigned to C grade, a
         more restrictive confinement.
             The judge restricted the scope of the trial in several ways
         that are relevant to this appeal. In lieu of admitting volumi-
         nous evidence of Thomas’s prior grievances, the judge
         required the parties to stipulate that Thomas had filed
         numerous grievances against Anderson and others, and that
         he also had sued Anderson. Over Thomas’s objection, the
         judge also refused to permit testimony about events before
         March 24. The judge barred the testimony of two of
         Thomas’s proffered inmate witnesses, Kiante Simmons and
         Xavier Landers, who were no longer in state prison. Thomas
         thought that they might be incarcerated elsewhere—perhaps
         the Cook County Jail and an unnamed federal facility,
         respectively—but this supposition was just speculation. In
         any event, even assuming that they were in custody some-
         where else, the judge was only willing to permit them to
         testify via video conference; he would not order them pro-
         duced for in-person testimony.
            Early on in the case, the judge had denied Thomas’s sev-
         eral requests for recruited pro bono counsel. Closer to trial,
         the judge did not rule on Thomas’s requests to reconsider
         those earlier decisions. Finally, at the close of the evidence,
         the judge took several claims from the jury, granting the
         defendants’ motion for judgment as a matter of law under
         Rule 50 of the Federal Rules of Civil Procedure. In the end
         the jury was asked to decide only if Anderson and Cochran
         had used excessive force and, if so, whether Anderson had
         been motivated to do so by a desire to retaliate for Thomas’s
    1:12-cv-01343-JBM # 159-1 Page 6 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019                      Pages: 13




         6                                                       No. 15-2830

         lawsuits and grievances. On these claims the jury returned a
         verdict for Anderson and Cochran. This appeal followed. 1
                                     II. Analysis
             We begin with Thomas’s argument that the judge was
         wrong to grant the defendants’ Rule 50 motion on two
         claims: that Anderson and Cochran retaliated against him by
         issuing a phony disciplinary report and that Sanders and
         Bailey retaliated against him by conducting a sham discipli-
         nary hearing. Judgment as a matter of law is justified only if
         after a full hearing there is no “legally sufficient evidentiary
         basis to find for the party on that issue.” FED. R. CIV.
         P. 50(a)(1); Lopez v. City of Chicago, 464 F.3d 711, 718 (7th Cir.
         2006). Because the judge overlooked testimony supporting
         Thomas’s position and failed to view evidence in the light
         most favorable to him, we reverse the judgment on these
         claims.
             As to Anderson, the judge explained that “the only evi-
         dence relating to any retaliation” was Anderson telling
         Fitchpatrick that he did not want anything to do with
         Thomas because of his previous grievances. But Thomas’s
         account of the encounter provided an evidentiary basis from
         which a reasonable jury could infer retaliatory motive.
         Thomas testified that (1) Anderson called for an early lockup
         after seeing him in the shower; (2) Anderson told Cochran to
         write Thomas a ticket for refusing to lock up, even though
         Thomas did not refuse; and (3) when Thomas protested that


         1 We sua sponte recruited pro bono counsel for Thomas on appeal. Barry
         Levenstam, Remi J.D. Jaffre, and Jenner & Block LLP, accepted the
         appointment. They have ably discharged their duties. We thank them for
         their service to their client and the court.
    1:12-cv-01343-JBM # 159-1 Page 7 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019             Pages: 13




         No. 15-2830                                                7

         the ticket was baseless, Anderson scoffed: “You should have
         thought about that before you made all of [your] complaints
         about me and filing grievances about me in the prison.” It
         was for the jury to decide which account to believe.
         Passananti v. Cook County, 689 F.3d 655, 659 (7th Cir. 2012)
         (noting that in assessing a Rule 50 motion, “[t]he court does
         not make credibility determinations or weigh the evidence”);
         Lopez, 464 F.3d at 720 (same). A jury could reasonably con-
         clude from Thomas’s version that Anderson orchestrated
         Thomas’s “late” return to his cell to trump up a false disci-
         plinary charge in retaliation for Thomas’s past complaints.
             We reach a similar conclusion about Cochran. The judge
         granted the Rule 50 motion on the retaliation claim against
         him because he thought that there was no evidence that
         Cochran knew of Thomas’s litigation. But Thomas testified
         that Cochran was in the cell when Anderson told Thomas
         that he should not have filed grievances and that Cochran
         himself said that he “didn’t like inmates who tried to get
         staff in trouble.” A jury could reasonably infer based on
         these statements that Cochran helped call for an early lockup
         before Thomas finished showering as revenge for Thomas’s
         grievances and lawsuits. See Gevas v. McLaughlin, 798 F.3d
         475, 477 (7th Cir. 2015) (assessing a Rule 50 motion requires
         the court “to assume the truth of” the testimony of the
         nonmoving party).
            Finally, the jury should have been permitted to decide
         whether Bailey and Sanders held a hearing that they knew
         was a sham for the purpose of retaliating against Thomas.
         The judge entered judgment in their favor on this claim
         because again he thought no evidence showed that these
         defendants knew of Thomas’s past grievances. But retaliato-
    1:12-cv-01343-JBM # 159-1 Page 8 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019                  Pages: 13




         8                                                    No. 15-2830

         ry motive can be inferred from Thomas’s account of the
         hearing. See id. at 477, 481–82. Thomas testified that Bailey
         told him that he “shouldn’t have been making complaints
         about the prison” if he didn’t “want to be in [this] situation”
         and that his “hands were tied.” And he testified further that
         Sanders agreed that his “hands were tied” and expressed
         concern that conducting a fair hearing could interfere with
         his retirement.
             Bailey and Sanders respond that Thomas’s testimony
         suggests only that they were motivated by personal con-
         cerns, not by Thomas’s First Amendment activity. But a
         retaliation claim only requires evidence that the plaintiff’s
         protected activity was “at least a motivating factor” for the
         retaliatory action. Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir.
         2015) (emphasis added) (quoting Bridges v. Gilbert, 557 F.3d
         541, 546 (7th Cir. 2009)). Thomas’s testimony, if a jury finds it
         credible, could support an inference that retaliation for his
         past grievances was a motivating factor in their decision.
         Viewed as a whole, there was sufficient evidence to present
         this claim to the jury.
         A. Events Before March 24, 2011
             Thomas also contests the judge’s decision to bar testimo-
         ny about events before March 24, 2011, and instead require
         the parties to stipulate that Thomas had filed grievances
         against Anderson and other prison officials. Thomas pro-
         posed to introduce at trial more than 150 complaints and
         grievances he had filed. The judge ruled that admitting that
         number of grievances could confuse the issues, prolong the
         trial, and possibly prejudice the jurors. And apart from
         concerns about the quantity, the judge worried that jurors
    1:12-cv-01343-JBM # 159-1 Page 9 of 13
Case: 15-2830    Document: 00713355268     Filed: 01/22/2019                    Pages: 13




         No. 15-2830                                                       9

         would be tempted to assess whether the grievances were
         true.
             Thomas contends that this restriction disabled him from
         showing that his grievances actually motivated Anderson to
         retaliate against him. He argues that he could have used
         evidence from before March 24 to show that Anderson had
         threatened to issue “bogus disciplinary reports” and physi-
         cally harm him if he did not stop filing grievances. In place
         of this evidence, Thomas says, the stipulation informed the
         jury only that he had engaged in constitutionally protected
         activity.
             That is not an accurate characterization of the stipulation.
         The stipulation informed the jury in general terms of
         Thomas’s grievance and complaints about prison conditions.
         It also explained that Thomas had accused Anderson of
         “locking prisoners up in their cells earlier than the allowable
         time, making racial comments to inmates and threatening
         inmates, including plaintiff, with punishment for making
         complaints about [Anderson].” That was enough to convey
         to the jury the basic background facts pertaining to the
         alleged retaliatory motive.
             Moreover, the judge was understandably concerned that
         permitting Thomas to introduce the entire record of his prior
         grievances would bog down the proceedings and distract
         and potentially confuse the jurors. To avoid those risks, the
         judge reasonably concluded that the stipulation was an
         appropriate substitute for this evidence. See Marcus &
         Millichap Inv. Servs. of Chi., Inc. v. Sekulovski, 639 F.3d 301, 307
         (7th Cir. 2011). That ruling was well within the judge’s
         authority to manage the efficiency of the trial by streamlin-
         ing Thomas’s voluminous proposed evidence. See Whitfield
   1:12-cv-01343-JBM # 159-1 Page 10 of 13
Case: 15-2830   Document: 00713355268      Filed: 01/22/2019                   Pages: 13




         10                                                    No. 15-2830

         v. Int’l Truck & Engine Corp., 755 F.3d 438, 447 (7th Cir. 2014).
         We see no abuse of discretion.
         B. Exclusion of Kiante Simmons and Xavier Landers
             Thomas also challenges the judge’s decision to exclude
         the testimony of two inmate witnesses, Kiante Simmons and
         Xavier Landers. In both instances the judge stated that the
         witnesses must testify, if at all, using video-conferencing
         technology. Because Thomas did not produce video-
         conference addresses for Simmons and Landers, they did not
         testify.
             First, to the extent that either witness would have testi-
         fied about events before March 24, 2011, their exclusion was
         harmless because the judge’s earlier ruling foreclosed that
         evidence. And contrary to Thomas’s argument on appeal,
         the judge was not required to apply the balancing test
         outlined in Stone v. Morris, 546 F.2d 730 (7th Cir. 1976). Stone
         applies when a district judge must decide whether a
         “plaintiff-prisoner in a civil rights suit” should be brought to
         court for trial. We explained that the judge should weigh the
         logistical difficulties of transporting the plaintiff-prisoner
         against the prisoner’s interest in testifying in person and
         examining the witnesses face-to-face. Id. at 735–36.
             Stone has not been extended to nonplaintiff inmate wit-
         nesses, and we decline to do so now. As we’ve explained
         more recently, forcing a prisoner-plaintiff to try his case
         remotely by video conferencing raises special challenges—
         e.g., the inability of the prisoner-plaintiff to see jurors’ faces,
         the difficulty in examining and evaluating witnesses, and the
         complications associated with communicating with the court
         and opposing counsel. See Perotti v. Quinones, 790 F.3d 712,
   1:12-cv-01343-JBM # 159-1 Page 11 of 13
Case: 15-2830   Document: 00713355268      Filed: 01/22/2019                 Pages: 13




         No. 15-2830                                                   11

         725 (7th Cir. 2015). Those concerns do not affect a nonplain-
         tiff inmate testifying as a witness.
             Instead, Rule 43(a) of the Federal Rules of Civil Proce-
         dure and 28 U.S.C. § 2241(c)(5) govern this question. The
         latter permits the court to issue a writ of habeas corpus
         when “[i]t is necessary to bring [a prisoner] to court to testify
         or for trial.” § 2241(c)(5). And under Rule 43(a), the judge
         has discretion to allow live testimony by video for “good
         cause in compelling circumstances and with appropriate
         safeguards.” Thornton v. Snyder, 428 F.3d 690, 698 (7th Cir.
         2005) (“Rule 43 affirmatively allows for testimony by vide-
         oconference in certain circumstances … .”).
             Here, another inmate witness testified to the same infor-
         mation that Thomas says he wanted to cover with Simmons
         and Landers. The judge determined that Thomas’s interest in
         their testimony was outweighed by the expense and incon-
         venience of transporting them for trial (assuming they could
         be located and were in fact in custody). That was well within
         his discretion.
             Moreover, Thomas has not come close to establishing
         that he was prejudiced by the absence of their testimony. See
         Mason v. S. Ill. Univ. at Carbondale, 233 F.3d 1039, 1042–43
         (7th Cir. 2000) (explaining that the party challenging the
         exclusion of the evidence must record the grounds for
         admissibility, content, and significance of the excluded
         testimony). Thomas suggests that Simmons and Landers
         would have recalled the March 24 altercation better than the
         inmate who testified in support of his story. But he has no
         evidence to back up that assertion.
   1:12-cv-01343-JBM # 159-1 Page 12 of 13
Case: 15-2830   Document: 00713355268      Filed: 01/22/2019                Pages: 13




         12                                                 No. 15-2830

         C. Recruitment of Counsel
             Finally, Thomas argues that the judge abused his discre-
         tion by declining to recruit counsel to represent him. We
         disagree. Thomas filed two requests for counsel in February
         2014 and February 2015. But neither request showed that he
         tried to obtain counsel on his own or that he was precluded
         from doing so. So the judge’s denial of these requests was
         not an abuse of discretion. Pruitt v. Mote, 503 F.3d 647, 654–
         55 (7th Cir. 2007) (en banc); see Romanelli v. Suliene, 615 F.3d
         847, 851–52 (7th Cir. 2010) (explaining that the denial of a
         motion to recruit counsel was justified by the district court’s
         finding that the plaintiff had not tried to obtain counsel).
         And the judge did not limit his decision to that particular
         defect; he also ruled that Thomas was competent to litigate
         his own case.
             Before trial, Thomas twice more asked that the judge “re-
         consider appointing counsel.” Although these requests
         cured the technical defect in the earlier ones—Thomas
         specifically stated that he had tried unsuccessfully to find
         counsel—the judge did not rule on them. But once a judge
         appropriately addresses and resolves a request for recruit-
         ment of pro bono counsel, he need not revisit the question.
         Pruitt, 503 F.3d at 658; cf. Childress v. Walker, 787 F.3d 433,
         442–43 (7th Cir. 2015) (finding that it was an abuse of discre-
         tion to act on neither of the plaintiff’s requests for counsel);
         Dewitt v. Corizon, Inc., 760 F.3d 654, 657–59 (7th Cir. 2014)
         (finding that it was an abuse to deny the initial motions for
         counsel without explaining the reasoning and then to ignore
         subsequent requests). We find no error.
   1:12-cv-01343-JBM # 159-1 Page 13 of 13
Case: 15-2830   Document: 00713355268      Filed: 01/22/2019            Pages: 13




         No. 15-2830                                              13

                               III. Conclusion
            Accordingly, the judgment is REVERSED, and the case is
         REMANDED for further proceedings on the retaliation claims
         against Anderson, Cochran, Sanders, and Bailey. In all other
         respects, the judgment is AFFIRMED.
